DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 3/22/2022. Claims 21-47 are pending and have been considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33, 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is indefinite or ambiguous under 35 USC 112(b) as reciting the language: “At least one non-transitory computer-readable medium, that if executed by one or more processors, cause the one or more processors to:”. 
This language, if executed makes the claim indefinite or ambiguous, [besides the fact that claim suggests that the ‘computer readable medium would be executed, not the instructions or software stored on it], as it is not clear whether the steps/functions of the claims would be executed or not executed then what would happen, this renders the scope of the claims unclear and indefinite.
Similarly Claim 43 is indefinite or ambiguous for reciting “At least one non-transitory computer-readable medium, that if executed by one or more processors, cause the one or more processors to:”.
Claims 31-33,44 are rejected for their dependencies.

To overcome the 35 USC 112 rejection, claims 30 and 43 should be amended as following:
“At least one non-transitory computer-readable medium storing instruction that when executed by one or more processors, cause the one or more processors to:”



Allowable Subject Matter
Claims 21-29, 34-42,45-47 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record; Ho et al. (US 2005/0157781) discloses signal receiver with data precessing function with a tap weight update generates plurality of updates tap weights.
Ran (US 2015/0256365) discloses technologies for configuring transmitter equalization in communication system.
Pitigoi Aron et al. (US 2019/0266122) discloses multilane heterogenuous serial bus. None of the prior art references discloses a system and method for apparatus for use in a network interface controller to communicate with at least one other network interface device, the apparatus comprising: a physical medium dependent (PMD) circuitry; a plurality of registers; and circuitry coupled to the plurality of registers, wherein: the circuitry, when operational, is to write to at least one register of the plurality of registers to set a strict subset of equalizer tap coefficients of a transmitter to a lane, the write to at least one register of the plurality of registers to set a strict subset of equalizer tap coefficients of a transmitter to a lane comprises increment, decrement, or hold the strict subset of equalizer tap coefficients of the transmitter to the lane, the transmitter to the lane is to transmit packets in a manner consistent with Ethernet, and the set a strict subset of equalizer tap coefficients of a transmitter to a lane comprises set a strict subset of equalizer tap coefficients of a transmitter to a lane coefficient select field in twos complement format.  
The prior art also fails to disclose an apparatus for use in a network interface controller to communicate with at least one other network interface device, the apparatus comprising: a physical medium dependent (PMD) circuitry; a signal transmitter comprising at least one equalizer associated with a lane; circuitry to apply a request to set a strict subset of equalizer tap coefficients of the at least one equalizer; and circuitry to provide a response to the request to set a strict subset of equalizer tap coefficients of the at least one equalizer, wherein the response comprises a tap coefficient index and an indication of whether the coefficient was updated or not updated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631